DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application is in condition for allowance except for the presence of claims 13 and 14 directed to a non-elected process without traverse.  Accordingly, claims 13 and 14 have been cancelled.

Response to Arguments
The 112(b) rejection of claims 6 and 12 is moot because the claims have been canceled. 

Applicant’s arguments, see page 6, filed 5/10/22, with respect to Woditsch have been fully considered and are persuasive.  The newly amended claims require the subject matter of canceled claims 4 and 10, which were not rejected over Woditsch.  
Therefore, the 103 rejection of claims 1, 5, 7 and 11 as obvious over has been withdrawn. 
The 103 rejection of claims 6 and 12 as obvious over Woditsch is moot because the claims have been canceled. 

Applicant’s arguments, see page 7, filed 5/10/22, with respect to Shaikh have been fully considered and are persuasive.  The reference teaches dopamine HCl as a precursor material.  However, the ligand that is anchored to the final iron hydroxide product particle is bis(diarylphosphinomethyl) dopamine.
Therefore, the 103 rejection of claims 1, 5, 7 and 11 as obvious over Shaikh has been withdrawn. 
The 103 rejection of claims 2-4, 6, 8-10 and 12 as obvious over Shaikh is moot because the claims have been canceled. 

Applicant’s arguments, see page 8, filed 5/10/22, with respect to the obviousness double patenting rejections have been fully considered and are persuasive.  The newly amended claims require the subject matter of canceled claims 4 and 10, which were not rejected over the claims of 797 (15/974797) or 662 (16/132662).  
Therefore, the provisional double patenting of claims 1, 5, 7 and 11 as obvious over the claims of 797 has been withdrawn. 
The provisional double patenting of claims 6 and 12 as obvious over the claims of 797 is moot because the claims have been canceled. 
The  provisional double patenting of claims 1 and 5 as obvious over the claims of 662 has been withdrawn. 
The provisional double patenting of claim 6 as obvious over the claims of 662 is moot because the claim has been canceled. 

Allowable Subject Matter
Claims 1, 5, 7, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Shaikh, which does not teach or suggest surface modifiers comprising at least one of dopamine hydrochloride, adrenaline hydrochloride, isoproterenol hydrochloride, and arginine as required by the newly amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734